Citation Nr: 1314828	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and post traumatic stress disorder (PTSD).   





ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the RO in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition. 

In a March 2011 communication, the Veteran indicated that he desired a Board hearing in Washington D.C. in relation to his appeal.  A hearing was initially scheduled for December 2012.  However, in November 2012, the Veteran requested a postponement.  The hearing was again rescheduled for April 2013 but the Veteran again requested a postponement.  Then in a March 2013 letter, the Board requested clarification from the Veteran as to the type of hearing he desired.  In a May 2013 communication, the Veteran indicated that he desired a Board hearing via videoconference at the RO.  Given this election, the case must be returned to the RO to arrange for a Board videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and his representative, if any, should be provided with notice as to the time and place to report for the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


